Citation Nr: 9907419	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-43 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The appellant had active military service from August 1940 to 
September 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an August 1996 rating action in 
which the RO denied the appellant an increased rating for his 
service-connected psychiatric disorder.  The disorder has 
been evaluated as 10 percent disabling, effective from August 
1978.  The appellant filed an NOD that same month, August 
1996, and an SOC was issued in September 1996.  A substantive 
appeal was also filed in September 1996.  Supplemental SOCs 
were issued in December 1996 and August 1998.  The appellant 
had requested a Travel Board Hearing before a Member of the 
Board, but withdrew that request in November 1996.   

REMAND

The appellant has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the appellant's assertion that 
his service-connected psychiatric disorder is more severe 
than previously evaluated.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).


A review of the claims file reflects that the appellant was 
service connected for a psychiatric disorder in February 
1944.  The disorder was evaluated as 30 percent disabling, 
effective from September 1943.  In April 1947, the 
appellant's disability rating was reduced to 10 percent, 
effective from June 1947.  In March 1951, the disability 
rating was determined to be noncompensable, effective from 
May 1951.  Thereafter, in a December 1978 rating decision, 
the RO increased the appellant's disability rating to 10 
percent, effective from August 1978.  

In February 1996, the appellant requested that his 
psychiatric disorder be re-evaluated for an increased rating.  
In an August 1996 rating decision, the RO denied the 
appellant's claim.  The appellant subsequently perfected an 
appeal as to that rating decision.  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
evaluation of the appellant's service-connected psychiatric 
disorder, and the appellant was notified of its decision in 
December 1996 and August 1998 Supplemental SOCs, in which the 
appellant's disability rating remained at 10 percent 
disabling.  

We note that where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  Therefore, the RO 
must evaluate all the evidence as to the veteran's service-
connected psychiatric disorder, under both the old and 
current regulations, to determine whether the appellant is 
entitled to an increased evaluation under either set of 
criteria.

In reviewing the record, the Board is aware that additional 
evidence was received by the RO in the form of VA Outpatient 
Clinic in Greenville treatment records, dated from April 1996 
to November 1996; and a VA examination report, dated in July 
1998, following the change in regulations.  While the RO 
evaluated this evidence under the current regulations (new 
criteria), there appears to have been no consideration of 
this additional evidence with respect to the old criteria in 
effect prior to November 7, 1996, and, with respect to the 
caselaw cited above, this claim has been pending since before 
the regulatory change.  We recognize that this Remand places 
an additional burden upon the RO, but we are constrained to 
do so, for the reasons expressed above. 

In view of the aforementioned, the Board finds that the 
appellant's claim must be remanded to the RO so that it may 
have first review of the increased rating claim for a 
psychiatric disorder under the old regulations in effect 
prior to November 7, 1996, in order to prevent prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, this matter is remanded to the RO so that the appellant 
may be afforded full consideration of the applicability of 
the provisions of both the old and the new rating criteria 
for evaluating his service-connected psychiatric disorder.  

Hence, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the appellant for a psychiatric 
disorder since his July 1998 VA 
examination.  The RO should request that 
the appellant furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records not already 
on file, which may exist, and incorporate 
them into the claims folder.  

2.  Thereafter, the RO should take 
adjudicative action on the appellant's 
claim for an increased evaluation in 
excess of 10 percent for a psychiatric 
disorder.  The old rating criteria, as 
well as the provisions of the new 
regulations and rating criteria for 
mental disorders must be considered and 
the version of the regulations which is 
most favorable to the appellant's claim 
must be applied.  See Karnas v. 
Derwinski, 1 Vet.App 308 (1991).

3.  If the benefit sought is denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC) notifying them of all 
the pertinent laws and regulations used 
in the adjudication of the appellant's 
claim.  The supplemental statement of the 
case should also address both the old and 
the new rating criteria for evaluating 
the appellant's psychiatric disability.

4.  After the appellant and his 
representative have been given an 
opportunity to respond to the 
supplemental statement of the case, the 
claims folder shall be returned to the 
Board for further appellate review.  No 
action is required of the appellant until 
he receives further notice.  The purposes 
of this remand are to procure clarifying 
data and to comply with governing 
adjudicative procedures.  The Board 
intimates no opinion, either legal or 
factual, as to the ultimate disposition 
of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


